UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number 1-8491 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0664171 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6500 N. Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) 208-769-4100 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding April 26, 2010 Common stock, par value $0.25 per share Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended March 31, 2010 I N D E X* Page PART I. - Financial Information Item l - Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Income and Comprehensive Income - Three Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 36 Item 4- Controls and Procedures 37 PART II. - Other Information Item 1 - Legal Proceedings 38 Item 1A - Risk Factors 38 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6 - Exhibits 38 Signatures 39 Exhibit Index 40 *Certain items are omitted, as they are not applicable. Item 1.Financial Statements Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars are in thousands, except per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments — Accounts receivable: Trade Other, net Inventories: Concentrates, doré, stockpiled ore, and metals in transit and in-process Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies (Notes 2, 4 and 9) SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference 2010 — $7,891 and 2009 — $8,581 39 39 Mandatory convertible preferred stock, $0.25 par value, 2,012,500 shares issued and outstanding, liquidation preference 2010 — $201,250 and 2009 — $217,600 Common stock, $0.25 par value, 400,000,000 authorized; issued 2010 — 242,334,618 shares and issued 2009 — 238,415,742 shares Capital surplus Accumulated deficit (282,479 ) (300,915 ) Accumulated other comprehensive loss (15,160 ) (14,183 ) Less treasury stock, at cost; 81,375 common shares (640 ) (640 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. - 4 - Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Ended March 31, 2010 March 31, 2009 Sales of products $ $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expense (income): General and administrative Exploration Other operating expense Gain on disposition of property, plants, equipment and mineral interests — (6,230 ) Termination of employee benefit plan — (8,950 ) Provision for closed operations and environmental matters (6,261 ) Income from operations Other income (expense): Gain on sale of investments — Interest and other income 51 Preferred shares issued for debt-related fees — (4,262 ) Interest expense, net of amount capitalized (678 ) (4,681 ) (39 ) (8,732 ) Income before income taxes Income tax benefit (provision) (84 ) Net income Preferred stock dividends (3,408 ) (3,408 ) Income applicable to common shareholders $ $ Comprehensive income (loss): Net income $ $ Change in derivative contracts — Unrealized holding gains (losses) on investments (978 ) Comprehensive income $ $ Basic income per common share after preferred stock dividends $ $ Diluted income per common share after preferred stock dividends $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted The accompanying notes are an integral part of the interim consolidated financial statements. - 5 - Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, 2010 March 31, 2009 Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on disposition of properties, plants and equipment — (6,230 ) Gain on sale of investments (588 ) — Provision for reclamation and closure costs Deferred income taxes (6,344 ) — Stock compensation Preferred shares issued for debt-related fees — Amortization of loan origination fees Gain on termination of employee benefit plan — (8,950 ) Other non-cash charges, net Change in assets and liabilities: Accounts receivable (12,241 ) (7,018 ) Inventories (863 ) (3,623 ) Other current and noncurrent assets (521 ) Accounts payable and accrued liabilities (6,657 ) Accrued payroll and related benefits (6,527 ) Accrued taxes Accrued reclamation and closure costs (249 ) (7 ) Other non-current liabilities (141 ) Net cash provided by (used in) operating activities (456 ) Investing activities: Additions to properties, plants, equipment and mineral interests (8,250 ) (3,613 ) Proceeds from disposition of properties, plants and equipment — Increases in restricted cash and investment balances — (681 ) Proceeds from sale of investments — Net cash provided by (used in) investing activities (7,112 ) Financing activities: Proceeds from issuance of common stock and warrants and exercise of stock options, net of related expense Dividend paid to preferred shareholders (828 ) — Repayments of debt and capital leases (375 ) (48,068 ) Net cash provided by (used in) financing activities (537 ) Change in cash and cash equivalents: Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital equipment lease obligations $
